
	

113 HR 5039 IH: To make technical amendments to Public Law 93–531, and for other purposes.
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5039
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2014
			Mrs. Kirkpatrick introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To make technical amendments to Public Law 93–531, and for other purposes.
	
	
		1.Navajo reservation boundary clarificationSubsection (b) of section 11 of the Act of December 22, 1974 (25 U.S.C. 640d–10(b)) is amended—
			(1)by striking present boundary of the Navajo Reservation and inserting trust lands of the Navajo Tribe, including the bands of the Navajo Tribe, as of January 1, 2014; and
			(2)by striking present boundary of the reservation and inserting trust lands of the Navajo Tribe, including the bands of the Navajo Tribe, as of January 1, 2014.
			2.Reselection of lands to correct surveying errorSection 11 of the Act of December 22, 1974 (25 U.S.C. 640d–10) is amended by adding at the end the
			 following:
			
				(j)The Navajo Tribe shall have the right to deselect not more than 757 acres of the land selected
			 under this section as of January 1, 2014, whether or not that land has
			 already been taken into trust by the Secretary. Trust land deselected by
			 the Navajo Tribe shall be taken out of trust and shall be administered by
			 the Bureau of Land Management. The Navajo Tribe shall then have the right
			 to reselect up to the same amount of land that is deselected and returned,
			 in accordance with the provisions of this section..
		3.Fair rental value payments reportNot later than 90 days after the date of the enactment of this Act, the Secretary of the Interior
			 shall submit a report to the Committee on Natural Resources in the House
			 of Representatives and the Committee on Indian Affairs in the Senate a
			 report that contains the following:
			(1)The dates that the Secretary rendered initial rental decisions on annual rents owed by the Navajo
			 Tribe to the Hopi Tribe pursuant to section 16(a) of the Act of December
			 22, 1974 (25 U.S.C. 640d–15(a)) for each of years 2001 through 2013,
			 including an explanation for any delay longer than 12 months after the end
			 of any year during that period.
			(2)The current status of all rental determinations for each of years 2001 through 2013, and, to the
			 extent appeals are pending with the Secretary, where these appeals are
			 pending, and how long such appeals have been pending at that locale.
			(3)To the extent that rental determinations have been delayed, the role, if any, in the delay that has
			 been the result of contracts with the Bureau of Indian Affairs related to
			 a contract under the Indian Self-Determination Act (25 U.S.C. 450f).
			(4)What contract provisions, if any, have been included in any contract under the Indian
			 Self-Determination Act (25 U.S.C. 450f) between the Bureau of Indian
			 Affairs and any contractor to ensure that the contractor’s performance of
			 those functions which are otherwise the obligations of the Bureau of
			 Indian Affairs to carry out the requirements of section 16(a) of the Act
			 of December 22, 1974 (25 U.S.C. 640d–15(a)) is free from conflicts of
			 interest as required by part 900.231 through part 900.236 of title 25,
			 Code of Federal Regulations.
			(5)The total amount that the Navajo Tribe has paid as rent and interest pursuant to section 16(a) of
			 the Act of December 22, 1974 (25 U.S.C. 640d–15(a)), including the amount
			 of prejudgment interest paid by the Navajo Tribe and the amount of
			 post-judgment interest paid by the Navajo Tribe.
			(6)A plan to bring initial rental determinations current through the 2014 year as of April 1, 2015.
			(7)A plan to ensure that, beginning on April 1, 2016, all annual rental determinations are completed
			 and delivered to the Navajo Tribe and the Hopi Tribe on or before April 1
			 of each year.
			4.Navajo Tribe Sovereignty Empowerment Demonstration Project
			(a)Navajo Sovereignty Empowerment ZonesThe Navajo Tribe shall have the authority to designate up to 150,000 acres within one or more of
			 the following, which shall be designated as Navajo Sovereignty Empowerment
			 Zones:
				(1)All lands selected by the Navajo Tribe pursuant to section 11 of the Act of December 22, 1974 (25
			 U.S.C. 640d–10).
				(2)The lands within that portion of the Navajo Reservation lying west of the Executive Order
			 Reservation of 1882 and bounded on the north and south by westerly
			 extensions, to the reservation line, of the northern and southern
			 boundaries of said Executive Order Reservation (formerly known as the Bennett Freeze area).
				(3)All lands partitioned to the Navajo Tribe pursuant to sections 3 and 4 of the Act of December 22,
			 1974 (25 U.S.C. 640d–2 and 640d–3).
				(b)Applicability of certain lawsWithin the Navajo Sovereignty Empowerment Zones, the following laws are waived with regard to
			 renewable energy development, housing development, public and community
			 facilities, and infrastructure development (such as water and wastewater
			 development, roads, transmission lines, gas lines, and rights-of-way):
				(1)The Wilderness Act (16 U.S.C. 1131 et seq.).
				(2)The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(3)The Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
				(4)The National Historic Preservation Act (16 U.S.C. 470 et seq.).
				(5)Public Law 86–523 (16 U.S.C. 469 et seq.).
				(6)The Act of June 8, 1906 (commonly known as the Antiquities Act of 1906 (16 U.S.C. 431 et seq.)).
				(7)The Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
				(8)The National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.).
				(9)The Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.).
				(10)The Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.).
				(11)Subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act).
				(12)The National Park Service Organic Act (16 U.S.C. 1 et seq.).
				(13)The General Authorities Act of 1970 (Public Law 91–383) (16 U.S.C. 1a–1 et seq.).
				(14)Sections 401(7), 403, and 404 of the National Parks and Recreation Act of 1978 (Public Law 95–625,
			 92 Stat. 3467).
				(15)The Arizona Desert Wilderness Act of 1990 (16 U.S.C. 1132 note; Public Law 101–628).
				(c)Tribal sovereigntyNothing in this section supersedes, replaces, negates, or diminishes—
				(1)the laws and regulations of the Navajo Nation which shall remain in full force and effect within
			 the Navajo Sovereignty Empowerment Zones; or
				(2)the treaties or other agreements between the United States and the Navajo Tribe.
				(d)Navajo-Hopi Dispute Settlement ActNothing in this section waives the provisions of the Navajo-Hopi Dispute Settlement Act of 1996 (25
			 U.S.C. 640d note).
			(e)Funding and grantsNothing in this section negates or diminishes the eligibility of the Navajo Tribe to receive or
			 continue to receive funding and grants under the Navajo-Hopi Dispute
			 Settlement Act of 1996 or any other laws of the United States.
			5.Relinquishment of accommodation agreement and eligibility for relocation benefitsThe Navajo-Hopi Land Dispute Settlement Act of 1996 (25 U.S.C. 640d note) is amended by adding at
			 the end the following:
			
				13.Relinquishment of accommodation agreement and eligibility for relocation benefits
					(a)In generalNotwithstanding any other provision of this Act, the Settlement Agreement, or the Accommodation
			 Agreement, any Navajo head of household, or the successor thereto if such
			 person is no longer the head of household, that has entered into an
			 Accommodation Agreement shall have the following rights:
						(1)To relinquish that Agreement for up to two years after the effective date of this section.
						(2)After a relinquishment under paragraph (1), to receive the full relocation benefits to which the
			 Navajo head of household would otherwise have been entitled had the head
			 of household not signed the Accommodation Agreement, including relocation
			 housing, counseling, and other services. In the event that the Navajo head
			 of household is no longer the head of household, the successor thereto
			 shall be entitled to receive the full relocation benefits.
						(b)TimingA relinquishment under subsection (a) shall not go into effect until the Office of Navajo and Hopi
			 Indian Relocation provides the full relocation benefits to the Navajo head
			 of household, or successor thereto..
		6.Navajo Rehabilitation Trust FundSection 32 of Public Law 93–531 (25 U.S.C. 640d–30) is amended—
			(1)in subsection (d)—
				(A)in paragraph (2), by striking or;
				(B)in paragraph (3), by striking the period at the end and inserting , or; and
				(C)by adding at the end the following:
					
						(4)at the discretion of the Navajo Tribe, to use for development in the Navajo Sovereignty Empowerment
			 Zones established pursuant to section 104.;
				(2)in the first sentence of subsection (f), by striking and the United States has been reimbursed for funds appropriated under subsection (f) of this
			 section; and
			(3)in subsection (g)—
				(A)in the first sentence, by striking 1990, 1991, 1992, 1993, and 1994 and all that follows through the final period and inserting 2014, 2015, 2016, 2017, and 2018.; and
				(B)by striking the second sentence.
				
